Citation Nr: 1604560	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder with depression, schizophrenia and personality pattern disturbance, paranoid personality, claimed as mental and anger disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux (GERD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for esophageal stricture/spasm claimed as secondary to the service-connected disability of hiatal hernia with GERD.

5.  Entitlement to service connection for enamel erosion claimed as secondary to the service-connected disability of hiatal hernia with GERD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO denied service connection for PTSD in April 2008.  However, as was explained in its February 2013 remand, the claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression, and schizophrenia, had in appellate status since the Veteran had filed a timely notice of disagreement with an October 1979 decision for what would be broadly construed as a claim for service connection for a mental disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal also come from a March 2009 rating decision that denied an increased evaluation for a hiatal hernia with GERD in excess of 10 percent.  The Veteran also appealed a May 2011 rating decision the RO continued the denial of TDIU.

The Board previously remanded this matter in February 2013 for further development and examination.

The issues of entitlement to an increased rating for hiatal hernia with GERD, service connection for esophageal stricture/spasm claimed as secondary to the service-connected disability of hiatal hernia with GERD, entitlement to service connection for enamel erosion claimed as secondary to the service-connected disability of hiatal hernia with GERD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran presently suffers from a psychiatric disorder that is due to or the result of his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Service Connection for a Psychiatric Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2015).

Congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90. 

In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because the evidence of record reflects there is no diagnosis of an acquired psychiatric disorder, to include PTSD, anxiety disorder with depression, schizophrenia and personality pattern disturbance, paranoid personality, claimed as mental and anger disability during the pendency of the claim or anything thereafter, the Veteran's claim for service connection must be denied.  

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).   However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a psychiatric disability that resolved.  Rather, as discussed herein, the Board finds that the most probative evidence does not establish that the Veteran had a chronic psychiatric disability at any point during the appeal period or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In so finding, the Board acknowledges that the Veteran's service treatment records dated April 1972 indicate the Veteran was evaluated at the Psychiatric Evaluation Division of the Special Treatment Center and diagnosed with passive-aggressive personality disorder and drug dependency of heroin, which was severe, acute and improved.  A character and behavior disorder was documented.  Another June 1979 service treatment note indicated the Veteran reported feeling anxious and occasionally depressed but has no thoughts on harming himself or others.  He had been off alcohol for two days and accepted into a detox program.  Also of record is evidence that the Veteran was diagnosed as having schizophrenia in 1983. 

The June 2013 examiner explained the Veteran's prior diagnosis.  Specifically, the examiner opined the Veteran's anxiety disorder, which was diagnosed in 1979, was unlikely incepted during his military service.  He similarly determined that schizophrenia, which was diagnosed in 1983, was unlikely incepted during his military service.  In support this opinion, the examiner indicated the Veteran was never treated or diagnosed for anxiety disorder or schizophrenia while in service.  The examiner noted the Veteran was diagnosed with passive aggressive personality disorder and heroin dependence after presented with withdrawals following his return from Vietnam, as previously identified in the service treatment records.  The September 1979 notation regarding anxiety reported habitual excessive drinking and indicated his anxiety arises from his work situation where he is the only African American working with 9 Caucasians.  

Further, other than the report of being diagnosed as having schizophrenia, the examiner found no diagnosis of schizophrenia in the medical records.  He emphasized that schizophrenia was chronic illness that does not resolve, and that notations and treatment of the condition would be evident in the record.  Considering the lack of treatment in the medical record, the chronic nature of schizophrenia, and the lack of diagnosis on examination, the examiner concluded the 1983 diagnosis of schizophrenia was likely not accurate. 


The June 2013 examiner concluded that the Veteran does not have a present diagnosis of anxiety or schizophrenia.  Furthermore, the examiner reiterated the Veteran was not diagnosed with PTSD in the March 2012 VA examination and there have been no mental health treatment records from that examination.

Additionally, while the Veteran described stressors in service, the March 2012 VA examination found the Veteran does not have a diagnosis of PTSD that conforms with the DSM-IV criteria.  He stressed the Veteran does not have an active mental health condition and has not been involved in any mental health treatment. 

The record also includes the Veteran's January 2010 statement in which he described having problems coping in society after he was discharged from the military.  He described failed relationships and job changes as a result as well.  Further, he indicated because of his drug use in Vietnam that he was told his mental health problems were related to alcohol and drug use not PTSD.  While he has been able to suppress his emotions and anger, he is still not comfortable in crowds or around loud noises.

The Veteran's wife also submitted a statement in January 2010 which described the Veteran's struggle between normal and abnormal behavior.  She stated he is unable to make promises or follow through with his plans, missing important events such as graduations.  

In the Veteran's July 2013 statement he contends the June 2013 VA examination was inadequate as it pertains to his mental health.  Moreover, he contends that the examiner misconstrued his history of drug use as a continuous drug user, which the Veteran contends was impossible because he received random drug tests at his work.  Furthermore, the Veteran contends that the examination was inadequate because it was so fast, approximately ten minutes according to the Veteran. 

Notwithstanding the Veteran's July 2013 contentions, the Board finds the March 2012 and June 2013 examiners' opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the March 2012 and June 2013 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and the Veteran's wife regarding his mental health since his discharge from service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, objective medical evidence and opinion is necessary in order to determine whether the Veteran has a medical diagnosis of a psychiatric disability.

The record does show that the Veteran was diagnosed as having a personality disorder while in service.  No such a diagnosis exists today.  However, even if the passive-aggressive personality disorder that was diagnosed in service was diagnosed at the present time, the Board finds that there is no competent medical evidence showing from a mental disorder superimposed upon that personality disorder.  The above discussion establishes that there is no current psychiatric diagnosis, and that a personality disorder is not a disability that may be service connected.

With respect to substance abuse disorder (heroin dependence) that the Veteran was seen for in service, service connection would not be warranted, if such were even a current problem.  Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105 , 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110  precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection an acquired psychiatric disorder, to include PTSD, anxiety disorder with depression, schizophrenia and personality pattern disturbance, paranoid personality, claimed as mental and anger disability. Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder with depression, schizophrenia and personality pattern disturbance, paranoid personality, claimed as mental and anger disability is denied.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran, through his representative, argues that a new examination of his hiatal hernia with GERD is needed.  He contends that his most recent (September 2015) examination is stale and does not reflect the current nature and severity of his disability.  Reference was made to recent testing and a hospitalization, which suggested increased symptomatology.  Based on the above, a Remand is warranted for a new examination.

Further, in response to an earlier June 2013 examination, the Veteran maintained that his condition would be worse if he did not manage it with medication.  In Jones v. Shinseki, 26 Vet. App. 56, 61 (2012), the Court held that the Board must consider the effects of medication on a veteran's disability if such effects are not contemplated by the rating criteria.  The new examination should take into consideration the ameliorating effects of the Veteran's medication.

In the July 2015 Notice of Disagreement, the Veteran disagreed with March 2015 rating decision and indicated his desire to appeal the decision.  A Statement of the Case was issued in July 2015 as to the Veteran's claim for service connection or esophageal stricture/spasm claimed as secondary to the service-connected disability of hiatal hernia and GERD but not as to his claim for entitlement to service connection for enamel erosion.

As VA has not yet provided the Veteran with a statement of the case with regard to the issue of entitlement to service connection for enamel erosion, it would be premature for the Board to address the issues on the merits.  Hence, the Board must remand those issues so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran also contends he is entitled to service connection for esophageal stricture or spasms caused by his hiatal hernia with GERD.  The June 2013 VA examination indicated the Veteran had an esophageal stricture at the time of the examination but did not provide an opinion as to whether the esophageal stricture was caused or aggravated by his hiatal hernia with GERD.  Therefore, an updated examination is necessary to obtain a medical opinion as to causation and aggravation.

The Board finds the issue of entitlement to a TDIU inextricably intertwined with the increased rating issue remanded herein.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the nature and severity of his hiatal hernia with GERD along with the etiology of any acquired esophageal disorders found.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

	a.  The examiner should prepare an opinion addressing the symptoms of the Veteran's hiatal hernia with GERD without consideration of the ameliorative effects of the medications he takes to treat the disability.  The examiner should state whether the condition results in persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

   b.  The examiner offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's esophageal strictures or spasms had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	c.  If the answer to (b) is no, then provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's esophageal disorders were proximately due to or the result of the service-connected disability of hiatal hernia with GERD.

	d.  If the answers to (b) and (c) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's esophageal disorders have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected hiatal hernia with GERD.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of esophageal disorders before the onset of the aggravation.

A complete rationale must be provided for all opinions presented.

3.  Provide the Veteran with a statement of the case in response to his July 2015 Notice of Disagreement as to the issue of entitlement to service connection for enamel erosion.

4.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


